FILED
                            NOT FOR PUBLICATION
                                                                             FEB 3 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   18-50169

              Plaintiff-Appellee,                D.C. No.
                                                 8:16-cr-00069-JVS-1
 v.

RAWLE GERARD SUITE, AKA R. J.                    MEMORANDUM*
Anthony, AKA Raul Jerard Anthony,
AKA Rawle Gerard Girard, AKA Gerard
S. Rawle, AKA Jerry Snead, AKA Gerard
Suite, AKA Gerard Sweet,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                           Submitted January 22, 2020**
                              Pasadena, California

Before: RAWLINSON, LEE, and BRESS, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rawle Gerard Suite (Suite) appeals the district court’s 1) determination that

a sixteen-level upward adjustment was warranted based on a loss amount greater

than $1.5 million, 2) denial of a downward adjustment for acceptance of

responsibility, and 3) imposition of restitution in the amount of $1,576,189.76. We

have jurisdiction under 28 U.S.C. § 1291. Reviewing for clear error, we affirm.

See United States v. Thomsen, 830 F.3d 1049, 1071 (9th Cir. 2016) (loss amount);

United States v. Green, 940 F.3d 1038, 1041 (9th Cir. 2019), as amended

(acceptance of responsibility); United States v. Luis, 765 F.3d 1061, 1065 (9th Cir.

2014) (restitution).

      The sixteen-level upward adjustment based on loss amount was warranted.

See U.S.S.G. § 2B1.1(b)(1)(I). The district court is only required to make a

reasonable estimate of the loss amount “based on available information.”

Thomsen, 830 F.3d at 1071. The district court’s loss determination of

approximately $1.6 million was reasonably based on the summary of victim losses

compiled by an investigator from the Commodity Futures Trading Commission.

See id.

      The denial of a three-level downward adjustment was not clearly erroneous.

See U.S.S.G. §§ 3E1.1(a), (b). Suite’s guilty plea created a presumption of

acceptance of responsibility. See Green, 940 F.3d at 1042. Nevertheless, Suite’s


                                          2
denial at the sentencing hearing of the fraudulent behavior admitted to in his plea

agreement and at his plea hearing, including his denial that he defrauded the

victims, rebutted this presumption. See id. at 1042-43; see also U.S.S.G. § 3E1.1

cmt. nn.1(A) & 3.

      Imposition of restitution in the amount of $1,576,189.76 was also reasonable

and not clearly erroneous. See Luis, 765 F.3d at 1065. As discussed, the factual

findings supporting the district court’s order of restitution were supported by the

record.

      AFFIRMED.




                                          3